


--------------------------------------------------------------------------------



AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


$1,500,000                                                                     El
Segundo, California
                                                                           
Date: July 1, 2007


This Amended and Restated Loan and Security Agreement is entered into as of July
1, 2007 (this “Amended Loan Agreement” or this “Agreement”) by and among
AUXILIO, INC., a Nevada corporation (“Company”), CAMBRIA INVESTMENT FUND, L.P.,
a California limited partnership (“CIF” or the “Holder”) and the other holders
listed on Schedule 1 hereto (together, the “Holders”).


WHEREAS, the Company and the Holders previously entered into a Loan and Security
Agreement dated as of October 25, 2006 (the “Original Loan Agreement”), which
permitted the Company to borrow up to $1,500,000 from the Holders, and under the
terms of which the Company borrowed a total of $745,000 (the “Original
Principal”) from such Holders.


WHEREAS, the Company has requested that the Holders extend the maturity date of
the Original Principal until May 1, 2008, and the Holders have agreed to such
extension in consideration for the terms and conditions set forth in this
Amended Loan Agreement, which fully amends, restates and replaces the Original
Loan Agreement.


WHEREAS, as additional consideration for the extension of the Original Principal
by the Holders, the Company has executed the Amended Warrant (as defined below),
which accelerates the vesting of the warrant shares thereunder as described on
Schedule 1.


NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.           Extension of Maturity Date; Interest; Warrants.


(a)  The Company and the Holders agree that the maturity date of for the
repayment of the Original Principal shall be May 1, 2008 (the “Original
Principal Maturity Date”).  Upon the repayment of the Original Principal, the
line of credit represented by the Original Principal shall be extinguished, and
the amount available to the Company to borrow hereunder shall be reduced to
$755,000 (the “Future Principal”).   In the event that the Company borrows a
portion of or all of the Future Principal from the Holders, the maturity date
for the repayment of the Future Principal shall be December 31, 2008 (the
“Future Principal Maturity Date”, which, together with the Original Principal
Maturity Date, may be referred to as a “Maturity Date”).    The Original
Principal and the Future Principal shall be referred to herein as the
“Loan”.  The Future Principal may only be drawn down by the Company if no
Material Adverse Change (as defined below) shall have occurred.  As used herein,
“Material Adverse Change” means, when used in connection with the Company, any
change or effect materially adverse to the business, financial condition or
results of operations of the Company and its subsidiaries taken as a whole.


(b)  The Company hereby promises to pay to the Holders at such place as Holder
may specify, in lawful money of the United States of America, the Loan plus
interest on the principal amount outstanding from time to time hereunder at a
rate equal to the lesser of (i) the maximum lawful rate or (ii) twelve percent
(12%) per year.    Interest on the outstanding principal balance shall accrue
and be payable on the last day of each fiscal quarter.  Interest due and payable
hereunder shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed.   All payments under this Agreement shall be
applied first to fees and expenses, then to accrued but unpaid interest and then
to principal.  Any principal or interest payments on this Agreement outstanding
after the occurrence and during the continuance of a default under this
Agreement shall bear interest at a rate equal to the lesser of (i) the lawful
legal rate or (ii) five percent (5%) (computed annually) above the interest rate
otherwise applicable under this Agreement.


(c)  In connection with the Original Loan Agreement, the Company executed and
delivered to the Holders a warrant to purchase 750,000 shares of common stock
(the “Original Warrant”).  As partial consideration for the Holders entering
into this Amended Loan Agreement, the Company agrees that all Warrant Shares (as
defined therein) shall vest thereunder as of the date hereof.   Concurrent with
the execution of this Amended Loan Agreement, the Company shall execute and
deliver an Amendment to Warrant to Purchase Common Stock (the


--------------------------------------------------------------------------------



“Amended Warrant”), setting forth the terms of this Section 1(c).  The Holders
other than CIF agree that the Amended Warrant will be executed by the Company
and CIF, as agent, on behalf of such Holders.


(d)  As consideration for the extension of the Maturity Dates, the Company shall
execute and deliver to the Holders a warrant (the “Additional Warrant”) to
purchase 377,500 shares of common stock, all upon the terms and conditions set
forth therein.  This Amended Loan Agreement, together with the Original Warrant
(as amended by  the Amended Warrant) and the Additional Warrant, and any other
documents delivered in connection with this Amended Loan Agreement, shall be
referred to as the “Loan Documents”.   This Amended Loan Agreement shall fully
amend, restate and replace the Original Loan Agreement.


2.           Secured Agreement.  To secure repayment of all obligations
evidenced by this Agreement and performance of all of Company’s obligations
hereunder, Company, grants Holder a second priority security interest (subject
to the first lien held by Laurus Master Fund, LTD) in all of Company’s
inventory, accounts, equipment, cash, deposit accounts, securities, Intellectual
Property (as defined in Exhibit A hereto), chattel paper, general intangibles
and instruments, now existing or hereafter arising, and all proceeds thereof, as
such terms are defined in the California Uniform Commercial Code (the “UCC”),
whether now owned or hereafter acquired, or any value received in exchange for
any of the foregoing (collectively, the “Collateral”) as set forth in Exhibit
A.  Company shall take such actions as Holder reasonably requests from time to
time to perfect or continue the second priority security interest granted
hereunder including, without limitation, the filing of all necessary UCC
financing statements in connection therewith.  Company shall not dispose of or
encumber all or any substantial part of the Collateral, other than in the
ordinary course of business, without the prior written consent of Holder.


3.           Representations, Warranties and Covenants of Company.


(a) Corporate Existence and Authority.  Company is and will continue to be duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.  Company is and will continue
to be qualified and licensed to do business in all jurisdictions in which any
failure to do so would have a Material Adverse Change on Company.  Company has
all requisite power to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement, and all other documents and
agreements contemplated by this Agreement, and to perform the provisions of this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement, and all other documents
and agreements contemplated by this Agreement, and the consummation of the
transactions contemplated by this Agreement, have been duly authorized and
approved by Company.  This Agreement, and all other documents and agreements
contemplated by this Agreement have each been duly authorized, executed and
delivered by, and each is the valid and binding obligation of, Company
enforceable against Company in accordance with its terms, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws or by legal or equitable principles relating to or limiting
creditors’ rights generally.


(b) No Conflicts. Except as set forth on Schedule 3(b), the consummation of the
transactions contemplated by this Agreement and the performance of the terms and
provisions of this Agreement, and any other documents or agreements contemplated
by this Agreement will not (i) contravene, result in any breach of, or
constitute a default under any indenture, mortgage, deed of trust, bank loan or
credit agreement, corporate charter, by-laws or other material agreement or
instrument to which Company is a party or by which Company or any of its
properties or the Collateral is bound,  (ii) conflict with or result in a breach
of any of the terms, conditions or provisions of any order of any court,
arbitrator or Federal, State, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign
(collectively, “Governmental Person”) applicable to Company or (iii) violate any
material provision of any statute or other rule or regulation of any
Governmental Person applicable to Company, which could have a material adverse
effect on Company.


(c)  Place of Business; Location of Collateral.  The address set forth in
Section 8(c) of this Agreement is Company’s chief executive office.  Company
will give Holder prior written notice before opening any additional place of
business or changing its chief executive office.  Holder acknowledges that
portions of the Collateral are located in the field and are moved from time to
time.   The Company will cooperate with Holder in (i) perfecting the security
interests granted hereunder in all Collateral and (ii) in providing Holder, at
Holder’s request, with current information regarding the whereabouts of the
Collateral from time to time.

2

--------------------------------------------------------------------------------



(d)  Title to Collateral; Permitted Liens.  Company is currently the sole owner
of all the Collateral, except for those items and property which are leased by
Company.  The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
the first priority security interest held by Laurus Master Fund LTD in all of
the assets of the Company and any purchase money or lessor security interests in
certain equipment  Holder now has, and will continue to have, a second-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the purchase money or lessor security interests, contractual rights of
set off under bank agreements, and the liens in favor of the other parties to
the Intercreditor Agreement, and Company will at all times defend Holder and the
Collateral against all claims of others (subject to the rights of Laurus Master
Fund LTD and the holders of purchase money or lessor security interests in
certain equipment, contractual rights of set off under bank agreements, and the
liens in favor of the other parties to the Intercreditor Agreement).  So long as
the loan is outstanding, none of the Collateral now is or will be affixed to any
real property in such a manner, or with such intent, as to become a
fixture.  Company is not and will not become a lessee under any real property
lease pursuant to which the lessor may obtain any rights in any of the
Collateral and no such lease now prohibits, restrains, impairs or will prohibit,
restrain or impair Company’s right to remove any Collateral from the leased
premises (subject to statutory rights of landlords).  Whenever any Collateral is
located upon premises in which any third party has an interest (whether as
owner, mortgagee, beneficiary under a deed of trust, lien or otherwise), Company
shall, whenever requested by Holder, use its best efforts to cause such third
party to execute and deliver to Holder, in form acceptable to Holder, such
waivers and subordinations as Holder shall specify, so as to ensure that
Holder’s rights in the Collateral are, and will continue to be, superior to the
rights of any such third party.  Company will keep in full force and effect, and
will comply with all the terms of, any lease of real property where any of the
Collateral now or in the future may be located.


(e)  Maintenance of Collateral.  Company will maintain the Collateral in good
working condition, ordinary wear and tear excepted, and Company will not use the
Collateral for any unlawful purposes.  Company will immediately advise Holder in
writing of any material loss or damage to the Collateral.


(f)  Books and Records.  Company has maintained and will maintain at Company’s
chief executive office complete and accurate books and records, comprising an
accounting system in accordance with generally accepted accounting principles.


(g)  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to Holder have been, and will be, prepared in
conformity with generally accepted accounting principles and now and in the
future will fairly reflect the financial condition of Company, at the times and
for the periods therein stated.  Between the last date covered by any such
statement provided to Holder and the date hereof, there has been no Material
Adverse Change of Company.  Company is now and will continue to be solvent.


(h)  Compliance with Law.  Company has complied, and will comply, in all
material respects, with all provisions of all applicable laws and regulations,
including, but not limited to, those relating to Company’s ownership of real or
personal property, the conduct and licensing of Company’s business, and all
environmental matters.


(i)  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or, to the best of Company’s knowledge, threatened by or
against or affecting Company in any court or before any governmental agency, or
any basis therefor known to Company, which could normally or reasonably be
expected to result, either separately or in the aggregate, in a Material Adverse
Change of Company.  Company will promptly inform Holder in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
by or against Company.


(j)  Use of Proceeds.  All proceeds of the loan shall be used solely for lawful
business purposes.


(k) Intellectual Property.  To its actual knowledge, Company possesses all
material licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names and any other tangible or intangible or intellectual
property rights, or rights thereto, required to conduct its business
substantially as now conducted and as currently proposed to be conducted,
without actual knowledge of conflict with the rights of others.



3

--------------------------------------------------------------------------------



(l) Indebtedness.  Except for the loan evidenced by this Agreement and the
indebtedness identified on Schedule 3(l) or as otherwise disclosed in Company’s
Quarterly Report on Form 10-QSB for the quarter ended,  March 31, 2007, which
report was previously delivered to Holder, Company has no outstanding
indebtedness of any kind (including contingent obligations, tax assessments and
unusual forward or long-term commitments).


(m) Disclosure.  No representation or other statement made by Company to Holder
contains any untrue statement of a material fact or omits to state a material
fact necessary to make any statements made to Holder not misleading.


(n)  Performance.  Company shall pay the principal of and interest on the loan
evidenced by this Agreement in the manner provided in this Agreement.  The
obligation of Company described in the preceding sentence is absolute and
unconditional, irrespective of any tax or accounting treatment of such
obligation including without limitation any documentary stamp, transfer, ad
valorem or other taxes assessed by any jurisdiction in connection with this
transaction.


(o)  Stay, Extension and Usury Laws.  Company agrees (to the extent it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury law or other law that would prohibit or forgive Company from paying
all or a portion of the principal of, finance fee, or interest on the loan
contemplated by this Agreement, wherever enacted, now or at any time hereinafter
in force, or that may materially affect the covenants or the performance of this
Agreement in any manner inconsistent with the provisions of this
Agreement.  Company expressly waives all benefit or advantage of any such
law.  If a court of competent jurisdiction prescribes that Company may not waive
its rights to take the benefit or advantage of any stay or extension law or any
usury law or other law in accordance with the prior sentence, then the
obligation to pay interest on the principal shall be reduced to the maximum
legal limit under applicable law governing the interest payable in connection
with this Agreement, and any amount of interest paid by Company that is deemed
illegal shall be deemed to have been a prepayment of principal on the loan.


(p)  Taxes.  Company shall make all necessary tax filings and reports and pay
prior to delinquency all taxes, assessments and governmental levies that may be
imposed upon Company, except as contested in good faith and by appropriate
proceedings or which will not result in a Material Adverse Change.


(q)  Limitations on Indebtedness.  Other than amounts owing to Laurus Master
Fund, LTD, without Holder’s prior written consent, Company shall not, directly
or indirectly, create, incur, assume, suffer to exist or otherwise in any manner
become liable or commit to become liable for any indebtedness other than
Company’s obligations to Holder under this Agreement and indebtedness incurred
in the ordinary course of business not in excess of US$50,000 in the aggregate.


(r)  Insurance.  Company shall maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which Company operates.


(s)  Reports.  Company will provide Holder with quarterly financial statements
within 45 days after the end of each quarter and such additional financial and
other information as Holder may reasonably request from time to time; provided,
that each such quarterly financial statement shall be deemed to have been
delivered if the Company timely files with the Securities and Exchange
Commission its quarterly or annual report covering such quarterly financial
statements.


(t)  Insurance.  Company will maintain insurance on the Collateral that includes
a lender’s loss payable endorsement in favor of Holder as an additional loss
payee.  Company will maintain insurance in a form acceptable to Holder relating
to the Collateral and Company’s business in amounts and of a type that are
customary to businesses similar to Company’s.

4

--------------------------------------------------------------------------------



(u)  Consolidation.  Company will not merge or consolidate with any person or
entity, or make any material investments in any person or entity, or dispose of
substantially all of its assets without Holder’s prior written consent.


(v)  Operations of the Company.  During the period of time that any amount under
this Loan Agreement is unpaid and outstanding, Company shall, and shall cause
each of its subsidiaries to, in all material respects, except as contemplated by
this Loan Agreement, carry on its business in the usual and ordinary course in
substantially the same manner as heretofore conducted and, to the extent
consistent therewith, use reasonable efforts to preserve intact its current
business organizations, keep available the services of its current officers and
key employees and preserve its present relationships with customers, suppliers
and others having significant business dealings with it.  Without limiting the
generality of the foregoing, during such period, the Company shall not, and the
Company shall cause its Subsidiaries not to, without the prior written consent
of the Holder pursuant to the procedure set forth in Section 3(v)(vii) below:
 
(i)           (A) declare, set aside or pay any dividends on, or make any other
actual, constructive or deemed distributions in respect of, any of its capital
stock, or otherwise make any payments to its stockholders in their capacity as
such, (B) split, combine or reclassify any of its capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock, or (C) purchase, redeem or
otherwise acquire any shares of its capital stock or any other securities
thereof or any rights, warrants or options to acquire any such shares or other
securities;
 
(ii)           amend its articles or certificate of incorporation or bylaws or
other similar organizational documents;
 
(iii)           sell, lease, license, encumber or otherwise dispose of, or agree
to sell, lease, encumber or otherwise dispose of, any of its assets, other than
transactions that are in the ordinary course of business consistent with past
practice or pursuant to licenses entered into in the ordinary course of business
consistent with past practice, and, in any event, which involve assets which in
the aggregate are not in excess of $50,000;
 
(iv)           other than borrowings under this Loan Agreement and the loan of
Laurus Master Fund, LTD, incur any indebtedness for borrowed money on terms less
favorable to Company than those set forth in this Loan Agreement, or guarantee
any such indebtedness or issue or sell any debt securities or warrants or rights
to acquire any debt securities of the Company or its Subsidiaries on terms less
favorable to Company than those set forth in this Loan Agreement, guarantee any
debt securities of others, enter into any “keep-well” or other agreement to
maintain any financial statement condition of another person or enter into any
arrangement having the economic effect of any of the foregoing, or make any
loans, advances or capital contributions to, or other investments in, any other
person, other than to or in the Company or its Subsidiaries;
 
(v)           increase the compensation payable or to become payable to its
directors, officers or employees, except for increases required under employment
agreements existing on the date hereof, or with respect to non-executive officer
and non-director employees, in the ordinary course of business consistent with
past practice and permitted under employment agreements, existing on the date
hereof, or grant any severance or termination pay to, or enter into any
employment or severance agreement, or establish, adopt, enter into, or amend or
take action to enhance or accelerate any rights or benefits under, any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee, except, in
each case, as may be required by the terms of any such plan, agreement, trust,
fund, policy or arrangement or to comply with applicable law or regulation;
 
(vi)           knowingly violate or fail to perform any material obligation or
duty imposed upon it by any applicable federal, state or local law, rule,
regulation, guideline or ordinance;
 
(vii)           other than in the ordinary course of business consistent with
past practice, enter into, modify, amend or terminate any material contract or
agreement to which the Company or any of its Subsidiaries is a party or waive,
release or assign any material rights or claims;
 
(viii)           Holder hereby designates Sandra Hahn (the “Agent Designee”), as
the officer of Holder from which the Company must receive consent prior to
taking (or any of its subsidiaries taking) the actions set forth in Section 3(v)
hereof.  Within seventy-two (72) hours following receipt by the Agent Designee
of written notice from Company’s designee of the Company’s (or any of its
subsidiary’s) desire to take any actions set forth in Section 3(v), the Agent
Designee shall respond to the Company in writing indicating whether Agent
consents to such action.  If the Agent Designee fails to respond to the Company
within such seventy-two (72) hour period, then Agent shall be deemed to have
consented in writing to such requested actions for purposes of Section 3(v)
hereof.  Notwithstanding the forgoing, in the event that Michael D. Vanderhoof
consents to a transaction described in Section 3(v) in his role as a director
then consent shall not otherwise be required hereunder.
 
5

--------------------------------------------------------------------------------


4.           Prepayments.


(a)  Optional.  Company may, from time to time, prepay the loan evidenced
hereby, in whole or in part, so long as each partial prepayment of principal is
equal to or greater than $10,000 and Company has given Holder two (2) or more
business days’ written notice of such optional prepayment.  Any such optional
prepayment of principal shall be without premium or penalty. Each prepayment of
principal under this Section shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid.  Any principal prepaid pursuant to this
Section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under this Agreement at the time of such prepayment.  .


(b)  Mandatory.  Unless otherwise agreed to by Holder, Company shall, subject to
the consent of the Laurus Master Fund, such consent being required by that
certain Subordination Agreement dated as of October 25, 2006, by and between the
Company, Laurus Master Fund LTD and Cambria (the “Subordination Agreement”),
prepay the loan to the extent of the net financing proceeds actually received by
Company in the event that Company completes any financing transaction, including
without limitation any public or private placements of debt or equity, that
results in net proceeds to the Company in an amount in excess of $2,000,000 and
that is unrelated to the exercise of:  (i) any existing stock option, (ii) the
Company’s Incentive Stock Option Plans, or (iii) any existing contractual stock
purchase right as of the date of this Agreement.


 
5.
Optional Conversion.



(a)   At Holders’ option, the Original Principal and all accrued interest under
the loan evidenced by this Agreement shall be convertible, without the payment
of any additional consideration by such Holders, into common stock of Company
(the “Conversion Securities”).  In the event the Holders elect to convert the
Original Principal into Conversion Securities, Company shall issue the
Conversion Securities to Holder at a price per share equal to the “Exercise
Price” as defined in the Original Warrant.  In addition, the Holders, at such
Holders’ option, may convert the Future Principal and all accrued interest under
the loan evidenced by this Agreement, without the payment of any additional
consideration by such Holders, into Conversion Securities.  In the event the
Holders elect to convert the Future Principal into Conversion Securities,
Company shall issue the Conversion Securities to such Holders at a price per
share equal to the “Exercise Price” as defined in the Additional Warrant.  The
outstanding principal shall continue to accrue interest, and Company shall be
obligated to pay such interest, according to the terms and conditions of this
Agreement until the Conversion Date (as defined below).


(b)  In order for the Holders to convert all amounts owing under this Agreement
into equity, Holders shall deliver a written notice to Company that Holders
elect to exercise such conversion.   Any conversion made at the election of
Holders shall be deemed to have been made immediately prior to the close of
business on the date Company is deemed to have received such notice, and the
Holders or their nominees entitled to receive the equity shall be treated for
all such purposes as the record holder or holders of such equity on such date
(the “Conversion Date”).  Company shall have no obligation to issue any
fractional shares upon conversion.  Any fractional shares shall be rounded up to
the nearest whole share.


6.           Fees and Expenses.   Cambria Capital, LLC (“Cambria”) has served as
placement agent in connection with the Loan, and the Company will pay Cambria an
administrative and placement fee equal to 1.5% of the face amount of the
Original Principal upon the date hereof.  In addition, CIF has served as agent
on behalf of the Holders, and accordingly the Company will pay CIF an
administrative and extension fee equal to 1.5% of the face amount of the
Original Principal upon the date hereof.  Each party hereto shall pay its own
costs and expenses,

6

--------------------------------------------------------------------------------



including reasonable attorney’s fees, incurred in the preparation of this
Agreement and the other documents executed in connection with this
Agreement.  Company shall pay all reasonable and actual costs that the Holders
may incur in enforcing this Agreement or exercising any rights with respect to
the collateral, including without limitation reasonable attorneys’ fees and
expenses.


7.           Events of Default; Remedies.


(a)  Events of Default Defined; Acceleration of Maturity.  If any of the
following events (“Events of Default”) shall occur (for any reason whatsoever
and whether it shall be voluntary or involuntary or by operation of law or
otherwise):


(i)  failure by the Company to make a payment of principal within ten days after
the due date, whether at maturity or by reason of acceleration pursuant to the
terms of this Agreement or by required prepayment;


(ii)  failure by the Company to pay any interest accrued and owing within ten
days after the applicable due date, or failure to pay any other liabilities or
make any other payment, fee or charge provided for herein or in any other
document contemplated hereby within ten days after the due date;


(iii)  any representation or warranty made or deemed made by the Company in this
Agreement shall prove to have been incorrect, untrue, or misleading in any
material respect on the date when made or deemed to have been made; provided,
however, that the Company shall have ten Business Days from notice of default to
cure any such failure that is capable of cure before an Event of Default shall
be deemed to have occurred under this Section;


(iv)  failure by the Company to perform any of the covenants imposed by this
Agreement; provided, however, that the Company shall have ten Business Days from
notice of the default to cure any such failure that is capable of cure before an
Event of Default shall be deemed to have occurred under this Section;


(v)  the Company shall (1) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property and assets, (2) be generally
unable to pay its debts as such debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the United
States Bankruptcy Code or similar law or regulation (as now or hereafter in
effect), (5) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (6) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the United States Bankruptcy Code or other law or
regulation, (7) dissolve, (8) take any corporate action under any applicable law
analogous to any of the foregoing, or (9) take any corporate action for the
purpose of effecting any of the foregoing;


(vi) a proceeding or case shall be commenced, without the application or consent
of Company in any court of competent jurisdiction, seeking (1) the liquidation,
reorganization, dissolution, winding up or composition or readjustment of its
debts, (2) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or for all or any substantial part of its assets, or (3) similar
relief in respect of Company, under any law providing for the relief of debtors,
and such proceeding or case shall continue undismissed, or unstayed and in
effect, for a period of sixty (60) days; or an order for relief shall be entered
in an involuntary case under the United States Bankruptcy Code or other similar
law or regulation, against Company; or action under the laws of any jurisdiction
affecting Company analogous to any of the foregoing shall be taken with respect
to Company and shall continue unstayed and in effect for any period of sixty
(60) days; or


(vii)  final judgment for the payment of money shall be rendered by a court of
competent jurisdiction against Company and Company shall not discharge the same
or provide for its discharge in accordance with its terms, or procure a stay of
execution thereof within sixty (60) days from the date of entry thereof and
within said period of sixty (60) days, or such longer period during which
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal, and such judgment
together with all other such judgments shall exceed in the aggregate US$50,000.

7

--------------------------------------------------------------------------------





then, subject to the rights of the Laurus Master Fund LTD contained in the
Subordination Agreement,  (x) upon the occurrence of any Event of Default
described in Section 7(a)(vi)  or (vii), the unpaid principal amount of the
loan, together with the interest accrued thereon and all other amounts payable
by Company under this Agreement, shall automatically become immediately due and
payable, without presentment, demand, protest, notice of acceleration or intent
to accelerate or other requirements of any kind, all of which are hereby
expressly waived by Company or (y) upon the occurrence of any other Event of
Default, Holder may, by notice to Company, declare the unpaid principal amount
of the loan to be, and the same shall forthwith become, due and payable,
together with the interest accrued thereon and all other amounts payable by
Company hereunder.  Failure by Holder to indicate any Event of Default in any
one notice shall not preclude Holder from indicating such omitted Event or
Events of Default in future notices and shall not relieve Company of any
liability under this Agreement, nor constitute a waiver of Holder’s rights under
this Agreement.


(b)  Suits for Enforcement.  If any Event of Default shall have occurred and be
continuing, Holder may proceed to protect and enforce its rights against
Company, subject to the terms of the Intercreditor Agreement, either by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant or agreement contained in this Agreement or in aid of the exercise of
any power granted in this Agreement, or Holder may proceed to enforce the
payment by Company of all sums due under this Agreement or to enforce any other
legal or equitable right of Holder including without limitation all rights of a
secured party under the UCC.


Company covenants that, if it shall default in the making of any payment due
hereunder or in the performance or observance of any agreement contained in this
Agreement, it will pay to Holder such further amounts, to the extent lawful, to
cover any reasonable costs and expenses of collection or of otherwise enforcing
Holder’s rights, including without limitation the reasonable counsel fees and
costs and expenses incurred in connection with any restructuring, negotiation,
refinancing, workout, bankruptcy or other similar transaction or
proceeding.  The obligations set forth in this paragraph shall survive the
payment in full of the loan.


(c)  Remedies Cumulative.  No remedy herein conferred upon Holder is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.


(d)  Remedies Not Waived.  No course of dealing between Company and any other
person and no delay or failure in exercising any rights hereunder or under the
loan in respect thereof shall operate as a waiver of Holder’s rights.


8.           Miscellaneous.


(a)  Reliance on and Survival of Representations.   All representations,
warranties, covenants and agreements of Company herein shall be deemed to be
material and to have been relied upon by Holder and shall survive the execution
and delivery of this Agreement and of the securities, for so long as the loan
remains outstanding.


(b)  Successors and Assigns.  This Agreement shall bind and inure to the benefit
of and be enforceable by Company, Holder and each of their respective successors
and assigns, and, in addition, shall inure to the benefit of and be enforceable
by each person who shall from time to time be a holder of the loan.  Holder
shall be permitted to transfer the securities being sold hereunder in accordance
with their terms and in accordance with applicable restrictions under applicable
federal and state securities laws.


(c)  Notices.  All notices and other communications provided for in this
Agreement shall be in writing and delivered by registered or certified mail,
postage prepaid, or delivered by overnight courier (for next business day
delivery) or telecopied, addressed as follows, or at such other address as any
of the parties hereto may hereafter designate by notice to the other parties
given in accordance with this Section:


1)           if to Company:
 
 
 
 

8

--------------------------------------------------------------------------------





Auxilio, Inc.
27401 Los Altos, Suite 100
Mission Viejo, CA 92691
Phone: 949-614-0700
Fax: 949-614-0701




 
2)
if to Holder:



CAMBRIA INVESTMENT FUND, LP
2321 Rosecrans Avenue, Suite 4270
El Segundo, CA  90245
Fax: 310.606.5555
Phone: 310.606.5556


Any such notice or communication shall be deemed to have been duly given on the
fifth day after being so mailed, the next business day after delivery by
overnight courier, when received when sent by telecopy or upon receipt when
delivered personally.


(d)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Signatures may be exchanged by
telecopy, with original signatures to follow.  Each of the parties hereto agrees
that it will be bound by its own telecopied signature and that it accepts the
telecopied signatures of the other parties to this Agreement.  The original
signature pages shall be forwarded to Holder or its counsel and Holder or its
counsel will provide all of the parties hereto with a copy of the entire
Agreement.


(e)  Amendments.  This Agreement may only be amended by a writing duly executed
by the parties hereto.


(f)  Severability. If any term or provision of this Agreement or any other
document executed in connection herewith shall be determined to be illegal or
unenforceable, all other terms and provisions hereof and thereof shall
neverthe­less remain effective and shall be enforced to the fullest extent
permitted by applicable law.


(g)  Governing Law; Submission to Process. THIS AGREEMENT AND ALL AMENDMENTS,
SUPPLEMENTS, WAIVERS AND CONSENTS RELATING HERETO OR THERETO SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS ITSELF TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE STATE OF CALIFORNIA AND AGREES AND CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE UPON IT IN ANY LEGAL PROCEEDINGS RELATING HERETO BY ANY
MEANS ALLOWED UNDER CALIFORNIA OR FEDERAL LAW.  THE COMPANY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(h)  Entire Agreement.  This Agreement and the other Loan Documents contain the
entire Agreement of the parties hereto with respect to the transactions
contemplated hereby and supersedes all previous oral and written, and all
previous contemporaneous oral negotiations, commitments and understandings.


(i)  Further Assurances.  Company agrees promptly to execute and deliver such
documents and to take such other acts as are reasonably necessary to effectuate
the purposes of this Agreement.


(j)  Headings.  The headings contained herein are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

9

--------------------------------------------------------------------------------





(k)  Assignments and Participations.  Company may not assign its rights or
obligations hereunder or under the loan without the prior written consent of
Holder.  Subject to compliance with applicable Federal and State Securities
laws, Holder may assign all or any portion of the loan without the prior consent
of Company.  Holder may sell or agree to sell to one or more other persons a
participation in all or any part of any of the loan without the prior consent of
Company.  Upon surrender of the loan, Company shall execute and deliver one or
more substitute notes in such denominations and of a like aggregate unpaid
principal amount or other amount issued to Holder and/or to Holder’s designated
transferee or transferees.  Holder may furnish any information in the possession
of Holder concerning Company, or any of its respective subsidiaries, from time
to time to assignees and participants (including prospective assignees and
participants).


(l)  Waivers; Indemnity.  Company waives presentment and demand for payment,
notice of dishonor, protest of this Agreement, notice of acceleration or intent
to accelerate, and shall pay all costs of collection when incurred, including
reasonable attorneys’ fees, costs and expenses.  Company shall indemnify and
hold harmless from any claim, obligation or liability (including without
limitation reasonable attorneys fees and expenses) arising out of this Agreement
or the transactions contemplated under the Loan Documents.


(m)  JURY WAIVER.  HOLDER AND COMPANY EACH WAIVES ANY RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


(n) Interest Payments.  Interest on the debt evidenced by this Agreement will
not exceed the maximum rate or amount of non-usurious interest that may be
contracted for, taken, reserved, charged, or received under law.  Any interest
in excess of that maximum amount will be credited on the principal amount or, if
the principal amount has been paid, refunded.  On any acceleration or required
or permitted prepayment, any excess interest above the maximum lawful amount
will be canceled automatically as of the acceleration or prepayment, or, if the
excess interest has already been paid, credited on the principal amount, or, if
the principal amount has been paid, refunded.  This provision overrides any
conflicting provisions in this Agreement and all other instruments concerning
the debt.




[Signature page follows.]

10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year set forth above.


COMPANY:


AUXILIO, INC.
a Nevada corporation




By: ________________________________
Name:   Paul Anthony
Title:  Chief Financial Officer






HOLDERS:


CAMBRIA INVESTMENT FUND, L.P.
a California limited partnership


By:  CAMBRIA INVESTMENT ADVISORS, LLC
a California limited liability company,
its general partner




By: _____________________________
Eric W. Richardson
President






__________________________________
Donald Danks






_________________________________
Robert Burgess






__________________________________
James Burgess






___________________________________
Andy Evans






__________________________________
Zav Liebling

11

--------------------------------------------------------------------------------









__________________________________
Jerry Broadway






_________________________________
Arthur Kaufman






__________________________________
Joseph Abrakjian






___________________________________
Julius Frank, as Trustee of the Dr. Julius Frank Trust dated 8/6/2003






__________________________________
Jerome Pleet, as Trustee of the Jerome Pleet MD and Selma J. Pleet Living Trust
UAD 9/7/05








_________________________________
Levent Guven








__________________________________
S. Bruce Senor





12

--------------------------------------------------------------------------------



EXHIBIT A


The Collateral shall consist of all right, title and interest of Company,
subject to the first priority security interest held by the Laurus Master Fund
LTD in and to all of the assets of the Company,  in and to the following:


(a)           All goods and equipment now owned or hereafter acquired,
including, without limitation, all machinery, fixtures, vehicles (including
motor vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;


(b)           All inventory, now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Company’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Company’s books relating to any of the foregoing;


(c)           All contract rights and general intangibles now owned or hereafter
acquired, including, without limitation, all leases, license agreements,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer discs, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kind, all copyrights,
copyright registrations and applications, copyright renewals or extensions,
patents and patent applications, all reissues, divisions, continuations,
renewals, extensions and continuations-in-part of all patents or patent
applications, all trademarks, trade names, trade styles, service marks, logos,
together with product lines and goodwill of the business connected with the use
of, or otherwise symbolized by, each such trade name, trademark and service
mark, trademark and service mark registrations and applications for trademark
and service mark registrations, all renewals and extensions of any trademarks,
trade names, trade styles, and service marks, all trade secret rights, including
all rights to unpatented inventions, know-how, operating manuals, license rights
and agreements and confidential information, all mask work or similar rights
available for the protection of semiconductor chips, and all rights in the
foregoing intellectual property to income, royalties, damages, and other
payments, and all rights to sue for all past, present and future infringements,
and all rights otherwise accruing under or pertaining to any of the foregoing
throughout the world (“Intellectual Property”);


(d)           All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Company
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Company, whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Company and Company’s books relating
to any of the foregoing;


(e)           All documents, cash, deposit accounts, securities, letters of
credit, certificates of deposit, instruments and chattel paper now owned or
hereafter acquired and Company’s books relating to the foregoing; and


(f)           Any and all claims, rights and interests in any of the above and
all substitutions for, additions and accessions to and proceeds thereof.




--------------------------------------------------------------------------------



Schedule 1





First Name
Last Name
Company/Trustee
 Loan Amt
Original Warrants ($0.46) - 50% coverage
Extension Warrants ($0.46) - 25% coverage
Total $0.46 Warrants
Total Warrant Coverage Percentage
   
Cambria Investment Fund, LP
 $     125,000
           62,500
       31,250
       93,750
75%
Donald
Danks
 
 $      25,000
           12,500
         6,250
       18,750
75%
Robert
Burgess
 
 $      25,000
           12,500
         6,250
       18,750
75%
James
Burgess
 
 $      25,000
           12,500
         6,250
       18,750
75%
Andy
Evans
 
 $      25,000
           12,500
         6,250
       18,750
75%
Zav
Lieblinc
 
 $      25,000
           12,500
         6,250
       18,750
75%
Jerry
Broadway
 
 $      20,000
           10,000
         5,000
       15,000
75%
Arthur
Kaufman MD
 
 $     100,000
           50,000
       25,000
       75,000
75%
Joseph
Abrakjian
DOLCE VITA Inc.
 $      50,000
           25,000
       12,500
       37,500
75%
Julius
Frank, MD
 
 $      50,000
           25,000
       12,500
       37,500
75%
Jerome
Pleet, MD
Jerome Pleet MD and Selma J
Pleet Living Trust UAD 9/7/05 TTEES
Dated 8/6/2003 Trustee: Dr. Julius Frank
 $      25,000
           12,500
         6,250
       18,750
75%
Levent
Guven
 
 $      50,000
           25,000
       12,500
       37,500
75%
S. Bruce    
Senor      
 $     200,000
          100,000
        50,000 
       150,000 
75%

 
 
 


 
 

--------------------------------------------------------------------------------

 



Schedule 3(l)


$2,800,000 principal amount loan with Laurus Master Fund LTD; which loan is
secured by a first priority interest in all of the assets of the Company.






--------------------------------------------------------------------------------


